Case 2:19-cv-00698-SPC-NPM Document 20 Filed 10/10/19 Page 1 of 8 PageID 128



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

NUVASIVE, INC.                      )
                                    )
                                    )
      Plaintiff,                    )
                                    )
VS                                  )                  Case No.: 2:19-cv-00698-SPC-NPM
                                    )
CHRISTOPHER LeDUFF, GREGORY         )
SOUFLERIS, and ABSOLUTE MEDICAL )
SYSTEMS, LLC,                       )
                                    )
      Defendants.                   )
___________________________________ )

DEFENDANT CHRISTOPHER LEDUFF’S ANSWER AND AFFIRMATIVE DEFENSES

       COMES NOW, Christopher LeDuff (hereafter, “LeDuff” or Defendant”) and files this

Answer and Affirmative Defenses, and shows this Court as follows:

NATURE OF ACTION

   1. LeDuff admits that he worked for NuVasive, Inc. as a sales representative. LeDuff denies

       the remaining allegations set forth in paragraph 1 of Plaintiff’s Complaint.

THE PARTIES

   2. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

       the allegations contained in paragraph 2 of Plaintiff’s Complaint, as such they stand denied.

   3. Admitted.

   4. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

       the allegations contained in paragraph 4 of Plaintiff’s Complaint, as such they stand denied.

   5. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

       the allegations contained in paragraph 5 of Plaintiff’s Complaint, as such they stand denied.


                                                1
Case 2:19-cv-00698-SPC-NPM Document 20 Filed 10/10/19 Page 2 of 8 PageID 129



   6. LeDuff admits that he executed the July 3, 2013 Proprietary Information, Inventions

      Assignment and Restrictive Covenant Agreement (“PIIA”). LeDuff denies the remaining

      allegations set forth in paragraph 6 of Plaintiff’s Complaint.

JURISDICTION, VENUE, AND GOVERNING LAW

   7. Admitted.

   8. Admitted.

   9. Admitted.

   10. Denied.

   ALLEGATIONS RELATING TO ALL COUNTS

   A. NuVasive’s Business.

   11. Admitted.

   12. Denied.

   13. Denied.

   B. LeDuff’s Contractual Obligations to NuVasive.

   14. Admitted.

   15. Denied.

   16. LeDuff states that the terms and conditions of the PIIA speak for themselves and denies

      any allegations set forth in paragraph 16 of Plaintiff’s Complaint that is inconsistent with

      those terms and conditions.

   17. LeDuff states that the terms and conditions of the PIIA speak for themselves and denies

      any allegations set forth in paragraph 17 of Plaintiff’s Complaint that is inconsistent with

      those terms and conditions.

   18. Denied.

                                                2
Case 2:19-cv-00698-SPC-NPM Document 20 Filed 10/10/19 Page 3 of 8 PageID 130



   19. Denied.

   C. Soufleris and Absolute Medical Systems.

   20. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

      the allegations contained in paragraph 20 of Plaintiff’s Complaint, as such they stand

      denied.

   21. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

      the allegations contained in paragraph 21 of Plaintiff’s Complaint, as such they stand

      denied.

   22. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

      the allegations contained in paragraph 22 of Plaintiff’s Complaint, as such they stand

      denied.

   23. Denied.

   D. LeDuff’s Breaches of its Common Law and Contractual Obligations.

   24. Denied.

   25. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

      the allegations contained in paragraph 25 of Plaintiff’s Complaint, as such they stand

      denied.

   26. Denied.

   27. Denied.

   28. Denied.

   29. Denied.

   30. Denied.




                                               3
Case 2:19-cv-00698-SPC-NPM Document 20 Filed 10/10/19 Page 4 of 8 PageID 131



   31. LeDuff admits that he is no longer employed by NuVasive. LeDuff denies all remaining

      allegations contained in paragraph 31 of Plaintiff’s Complaint.

   32. Denied.

   33. Denied.

                     COUNT I – BREACH OF DUTY OF LOYALTY

                                            (LeDuff)

   34. LeDuff incorporates by reference his responses to paragraphs 1 through 24 of Plaintiff’s

      Complaint as if fully set forth herein.

   35. Denied.

   36. Denied.

   37. Denied.

                          COUNT II – BREACH OF CONTRACT

                                            (LeDuff)

   38. LeDuff incorporates by reference his responses to paragraphs 1 through 33 of Plaintiff’s

      Complaint as if fully set forth herein.

   39. Denied.

   40. Denied.

   41. Denied.

   42. Denied.

   43. Denied.

   44. Denied.

   45. Denied.

   46. Denied.

                                                4
Case 2:19-cv-00698-SPC-NPM Document 20 Filed 10/10/19 Page 5 of 8 PageID 132



   47. Denied.

   48. Denied.

   49. Denied.

     COUNT III – AIDING AND ABETTING BREACH OF DUTY OF LOYALTY

                          (Soufleris and Absolute Medical Systems)

   50. LeDuff incorporates by reference his responses to paragraphs 1 through 37 of Plaintiff’s

      Complaint as if fully set forth herein.

   51. Denied

   52. Denied.

   53. Denied.

   54. Denied.

   55. Denied.

                COUNT IV – TORTIOUS INTERFERENCE WITH CONTRACT

                            (Soufleris and Absolute Medical Systems)

   56. LeDuff incorporates by reference his responses to paragraphs 1 through 56 of Plaintiff’s

      Complaint as if fully set forth herein.

   57. Denied.

   58. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

      the allegations contained in paragraph 58 of Plaintiff’s Complaint, as such they stand

      denied.

   59. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

      the allegations contained in paragraph 59 of Plaintiff’s Complaint, as such they stand

      denied.

                                                5
Case 2:19-cv-00698-SPC-NPM Document 20 Filed 10/10/19 Page 6 of 8 PageID 133



   60. LeDuff is without sufficient knowledge or information to form a belief as to the truth of

       the allegations contained in paragraph 60 of Plaintiff’s Complaint, as such they stand

       denied.

                                    PRAYER FOR RELIEF

       LeDuff denies that NuVasive is entitled to any of the relief requested in the prayer for relief

paragraph. LeDuff denies each and every allegation in Plaintiff’s Complaint that is not specifically

admitted herein. LeDuff requests that this Court dismiss Plaintiff’s Complaint, deny the relief that

Plaintiff seeks and award LeDuff with his costs and expenses in defending this action.

                                    First Affirmative Defense

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted against

Defendant.

                                   Second Affirmative Defense

       Plaintiff’s Complaint is barred, in whole or part, as the PIIA and its restrictive covenants

are legally invalid and unenforceable.

                                    Third Affirmative Defense

       Plaintiff Complaint is barred in whole or part as it failed to mitigate or minimize its

damages, if any, in this matter.

                                   Fourth Affirmative Defense

       Plaintiff’s Complaint is barred, in whole or part, by the doctrines of waiver and estoppel.

                                    Fifth Affirmative Defense

       Plaintiff’s Complaint is barred, in whole or part, by the doctrine of unclean hands.



                                    Sixth Affirmative Defense


                                                 6
Case 2:19-cv-00698-SPC-NPM Document 20 Filed 10/10/19 Page 7 of 8 PageID 134



       Defendant states that he has acted at all times in good faith and specifically denies that he

has engaged in any wrongful act or omission that allegedly caused injury or damage to Plaintiff.

                                  Seventh Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, inasmuch as they are prohibited by Fla.

Stat. § 542.335.

                                   Eight Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, inasmuch as the restrictive covenants of

the PIIA are overbroad, overlong, not limited to a geographical area, and unreasonable.


       Dated: October 10, 2019
                                             Respectfully submitted,

                                             /s/ Chris Mills
                                             Chris Mills, Esq.
                                             Florida Bar No. 72207
                                             BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC
                                             319 Clematis Street, Suite 109
                                             West Palm Beach, Florida 33401
                                             (561) 408-0019
                                             cm@bsms.law




                                                7
Case 2:19-cv-00698-SPC-NPM Document 20 Filed 10/10/19 Page 8 of 8 PageID 135



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th day of October, 2019, I electronically filed the
foregoing with the Clerk of the Court via the CM/ECF system, which will send a notice of
electronic filing to all counsel of record and CM/ECF participants.

       Diana N. Evans, Esquire
       Bradley Arant Boult Cummings LLP
       100 North Tampa Street, Suite 2200
       Tampa, Florida 33602
       dnevans@Bradley.Com
       Attorney for NuVasive

       Christopher W. Cardwell, Esquire
       Pro Hac Vice
       Gullett, Sanford, Robinson & Martin, PLLC
       150 Third Avenue South, Suite 1700
       Nashville, TN 37201
       ccardwell@gsrm.Com
       Attorney for NuVasive




                                         /s/ Chris Mills
                                         Chris Mills, Esq.
                                         Florida Bar No. 72207
                                         BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC
                                         319 Clematis Street, Suite 109
                                         West Palm Beach, Florida 33401
                                         (561) 408-0019
                                         cm@bsms.law




                                            8
